971 So. 2d 289 (2008)
Eddy VAILBAILON, Petitioner,
v.
Ric L. BRADSHAW, Sheriff of Palm Beach County, and State of Florida, Respondents.
No. 4D08-2.
District Court of Appeal of Florida, Fourth District.
January 11, 2008.
Carey Haughwout, Public Defender, Daniel Cohen and Karen Fagan, Assistant Public Defenders, West Palm Beach, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Thomas A. Palmer, Assistant Attorney General, West Palm Beach, for respondents.
PER CURIAM.
Eddy Vailbailon asks this court to grant an emergency writ of habeas corpus after the trial court denied bond without considering the applicable standards. See Fla. R.Crim. P. 3.131(b)(3), 3.132; § 903.046, Fla. Stat. (2007). We grant the petition and accept the State's limited concession that the case be remanded to the circuit court for purposes of holding a hearing to consider Vailbailon's request to set bond.
SHAHOOD, C.J., FARMER and HAZOURI, JJ., concur.